The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on October 15, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: October 15, 2018




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

In Re:                              )     CHAPTER 13
                                    )     CASE NO. 15-16711
Walter Jablonowski                  )
Danielle Jablonowski                )     JUDGE ARTHUR I. HARRIS
                                    )
               Debtor               )     ORDER GRANTING MOTION TO
                                    )      INCUR DEBT FOR THE
                                    )     PURCHASE OF A VEHICLE
                                    )
******************************************************************************


         This cause came on to be considered this day upon the Debtors’ Motion to Incur Debt to

Purchase a Vehicle (Docket #40).

         The Court finds that the Debtors have established that good cause exists for granting the

Motion; the Trustee, and all other necessary parties were served with the Motion and Notice of

the hearing date. No objections have been filed and it appears appropriate to grant the Motion.




15-16711-aih       Doc 43      FILED 10/15/18         ENTERED 10/15/18 15:33:33              Page 1 of 3
       IT IS SO ORDERED. Debtors may execute the loan agreement detailed in the Motion

and/or a similar vehicle with similar financing.


                                                    ###




                                                     Respectfully Submitted,


                                                     /s/ Alexander V. Sarady
                                                     Alexander V. Sarady (007500)
                                                     Attorney for Debtor
                                                     614 W. Superior Avenue #950
                                                     Cleveland, Ohio 44113
                                                     (216) 263-6200




                                CERTIFICATE OF SERVICE




15-16711-aih      Doc 43     FILED 10/15/18        ENTERED 10/15/18 15:33:33        Page 2 of 3
A true and correct copy of the Order granting Debtors’ Motion to Incur Debt was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on

the Court’s Electronic Mail Notice List:

   Alexander V. Sarady, at asarady@ohiolegalclinic.com
       Lauren A. Helbling, on behalf of the Trustee, at ch13trustee@ch13cleve.com


   United States Trustee, at (Registered address)@usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Walter & Danielle Jablonowski, at 6722 Miller Dr., Elyria, OH 44039

       Fred Martin Superstore at 3195 Barber Road, Barberton, OH 44203.




15-16711-aih     Doc 43     FILED 10/15/18       ENTERED 10/15/18 15:33:33          Page 3 of 3
